DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “58B”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “20A”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 as best understood and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerr, JR. (US 2005/0272306).
As per claim 1: Kerr disclosed a ceiling suspension 8, comprising: a first member (see fig. 4, wherein the receptacle element 30 located), comprising physical and electrical connectors for being physically and electrically fixed to the ceiling 8 (with Electrical wires 11 within the ceiling are connected to the terminals of the receptacle 30 to supply electricity to appliances; and physically attached to the ceiling by screw holes 18/20); a second member 42, comprising physical ( attached to the 1st member) and electrical connectors (with 3 prongs connected to the 1st member receptacle for electrical output) , for being physically and electrically connected to an electrical appliance (to a ceiling fan as emphasized of the reference), wherein the first and second members 42 comprise complementary electrical connectors (see figs. 5-7, wherein it connected together between two members), being configured for electrically connecting one another upon completing horizontal sliding of the second member in relation to the first member being fixed to the ceiling 8 (see fig. 6, wherein the 2nd member is connected to the 1st member to electrical connector; and slide to lock in for physically secure attached), and wherein the first and second nd member twist/snap/lock into the 1st member), being configured for supporting the second member 42 by first member upon the completing the horizontal sliding of the second member (see figs. 5-6, wherein the 2nd member horizontally slide/snap/lock into the 1st member to secure the 2nd member to the 1st member and also to secure the appliances to the 1st member as to the ceiling as well).

As per claims 2-4: Kerr disclosed the ceiling suspension 8, wherein the physical connector of the second member 42 is configured to be disposed below the physical connector of the first member at a horizontal center thereof, upon the completing the horizontal sliding of the second member (see figs. 4-6, wherein after the 2nd member inserted into the receptacle of the 1st member to transfer electricity to the appliances, the 2nd member is sliding/snapping/locking into the 1st member to secure it all); and wherein the first and second members 42 further comprise complementary vertical members (see figs. 16-17), being configured for physically vertically connecting one another upon the completing of the horizontal sliding of the second member, 8thereby removal of the mobile member from the stationary member requires lifting of the mobile member (see figs. 15-16, wherein the bottom member (2nd member) can be remove by unscrew the screw); and wherein the physical connector of the second member 42 for being physically connected to the electrical appliance 2, comprises a hole being smaller than a top body of the electrical appliance (see figs. 16-17), thereby the physical connecting of the electrical appliance 2 to the second member 42 comprises hanging the top body on the hole (see figs. 16-17).

Claim(s) 1-4 as best understood and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerr, Jr. (US 6799982).
As per claim 1: Kerr discloses a ceiling suspension (ceiling joist 18), comprising: a first member 10, comprising physical and electrical connectors for being physically and electrically fixed to the ceiling (see fig. 1, wherein a connector 28 and a wiring 30 are built in to get electricity);  a second member 12, comprising physical and electrical connectors, for being physically and electrically connected to an electrical appliance 42, wherein the first 10 and second 12 members comprise complementary electrical connectors, being configured for electrically connecting one another upon completing horizontal sliding of nd member is sliding in and connecting to the connector 28 of the 1st member in order to transfer electricity to the appliances), and wherein the first 10 and second members 12 comprise complementary physical connectors, being configured for supporting the second member by the first member upon the completing the horizontal sliding of the second member (see fig. 2, wherein the 1st member is having their respective slides 14 to provide secure to the 2nd member with a hanging slide 15 once sliding in and connecting to the 1st member).

As per claims 2-4: Kerr disclosed the ceiling suspension, wherein the physical connector of the second member 12 is configured to be disposed below the physical connector of the first member 10 at a horizontal center thereof, upon the completing the horizontal sliding of the second member 12 (see figs. 1-2); and wherein the first 10 and second members 12 further comprise complementary vertical members, being configured for physically vertically connecting one another upon the completing of the horizontal sliding of the second member, 8thereby removal of the mobile member from the stationary member requires lifting of the mobile member (see figs. 1-2, wherein the 2nd member slides in to electrically connect with the 1st member, and physically hanging through respective slides to secure, and so in order to remove the 2nd member from the 1st member, it would take a slightly vertical force of the 2nd member in order to free the 2nd member off the 1st member); and wherein the physical connector of the second member 12 for being physically connected to the electrical appliance 42, comprises a hole (see figs. 1, 3) being smaller than a top body of the electrical appliance 42, thereby the physical connecting of the electrical appliance 42 to the second member 12 comprises hanging the top body on the hole (as see in fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831